Mr.* Ch. J. Murray
delivered the opinion of the Court.
Mr. J. Heydeneeldt and Mr. J. Wells concurred.
This action was brought here upon a writ of certiorari, and the only question raised by the record is, the right of the Eecorder of the City of San Erancisco to award a punishment for the crime of assault and battery, affixed by the Act Concerning Crimes and Punishments, passed April 16,1850. The Chief Justice of this Court, in the matter of James Turner, before him upon habeas corpus, affirmed the right of the Eecorder to award this punishment, and in this opinion of the Chief Justice this Court fully concurs.
Let the writ of certiorari be dismissed, and the judgment of the Court below be affirmed.